DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Claim Objections
Claim 2 is objected to because the language “from external environment” should read “from an external environment”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a leak rate of gas entering the fluid flow path from external environment at which the negative pressure source is configured to provide or maintain negative pressure”. It is unclear what the clause “at which the negative pressure source is configured to provide or maintain negative pressure” refers to. Is this indicating that the negative pressure source is configured to provide or maintain negative pressure at the external environment, or that the negative pressure source is configured to provide or maintain negative pressure within the fluid flow path? Clarification is required. 
Claims 12 and 26 recite the limitation “a leak”. However, these claims depend upon independent claims that all recite the limitations “a first leak” and “a second leak”. It is unclear if the “a leak” recited in the dependent claims refer to either “a first leak” or “a second leak” recited in the independent claims or if “a leak” is referring to a third, different leak. For the purpose of compact prosecution, “a leak” is being interpreted as any leak within the system.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, 15, 16, 18, 19, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long et al (US 2021/0077670).
Regarding Claim 1, Long discloses a negative pressure wound therapy apparatus (100, Fig. 1) comprising:
a negative pressure source (104, Fig. 1) configured to provide negative pressure via a fluid flow path (conduits 126 and 130, Fig. 1) to a wound covered by a wound dressing (102, Fig. 1), the negative pressure source (104, Fig. 1) further configured to be periodically activated to reduce pressure under the wound dressing (102, Fig. 1) to approximately a negative pressure set point and be periodically deactivated after pressure under the wound dressing (102, Fig. 1) is reduced to approximately the negative pressure set point (¶ [0068-0069]; the pump can operate in intermittent mode where the pump brings the dressing to a target pressure and then turns off the pump as seen in Fig. 2A); and
a controller (110, Fig. 1) configured to:
	activate the negative pressure source (104, Fig. 1) for a first duration of time to attempt to reduce pressure under the wound dressing (102, Fig. 1) to approximately the negative pressure set point (initialize therapy settings 603, Fig. 11; ¶ [0103]), wherein a presence of a first leak in the fluid flow path would prevent reducing pressure under the wound dressing to approximately the negative pressure set point and a presence of a second leak in the fluid flow path would not prevent reducing pressure under the wound dressing to approximately the negative pressure set point (one of ordinary skill in the art would recognize that a small enough leak would allow the pump to still reduce the wound pressure appropriately as the pump can overcome the leak, but a severe enough leak cannot be overcome by the pump),
	in response to determining that pressure under the wound dressing (102, Fig. 1) has not been reduced to approximately the negative pressure set point over the first duration of time, provide indication of the first leak in the fluid flow path (Figs. 13A-C; when the wound pressure does not reach the target pressure set point, the pump duty cycle is increased and the leak detection cycle begins; at this point in therapy, an unsustainable leak would generate an air leak alert/alarm as shown in Fig. 13C),
	in response to a determination that pressure under the wound dressing (102, Fig. 1) has been reduced to approximately the negative pressure set point over the first duration of time, deactivate the negative pressure source (Fig. 13A; if the wound pressure is greater than or equal to the target pressure, the pump duty cycle is either maintained or reduced, and since the pump duty cycle as seen in Fig. 2A involves deactivating the pump, the pump will deactivate after the therapy time period has elapsed), and
	subsequent to the determination that pressure under the wound dressing (102, Fig. 1) has been reduced to approximately the negative pressure set point, distinguish between a blockage in the fluid flow path and the presence of the second leak in the fluid flow path (as seen in Fig. 13A, the pump will either maintain or reduce the pump duty cycle if the pump reduces the negative pressure appropriately; as seen in Fig. 11, the process is iterative and so each time the pump turns back on, the process of checking for leaks/blockages reoccurs allowing for the detection of another blockage or leak) by being further configured to:
		activate the negative pressure source (104, Fig. 2) for a second duration of time to attempt to reduce pressure in the fluid flow path, the second duration of time subsequent to the first duration of time (603, Fig. 11; ¶ [0103], since the process is iterative, the second time this occurs will be a second duration of time subsequent to the first duration of time),
		determine a pressure change in the fluid flow path over at least part of the second duration of time (wound pressure increasing? 621, Fig. 13B; the pressure within the wound dressing, and therefore within the fluid flow path since the wound dressing is a part of the fluid flow path, is monitored to determine if the pressure is changing/increasing),
		deactivate the negative pressure source subsequent to expiration of the second time (since the pump is operating in intermittent mode as seen in Fig. 2A, the pump will deactivate once the second duration of time has elapsed),
		in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time indicates reduction in pressure, provide indication of blockage in the fluid flow path (as seen in Fig. 13B, if the wound pressure is found to not be increasing, in other words found to be reducing, blockage detection begins and the controller can output and blockage alarm/alert), and
		in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time does not indicate reduction in pressure, provide indication of the second leak in the fluid flow path (as seen in Fig. 13B, if the wound pressure is found to be increasing, the air leak counter is incremented and leads to the indication of an air leak alarm/alert as seen in Fig. 13C).
Regarding Claim 15, Long discloses a negative pressure wound therapy apparatus (100, Fig. 1) comprising:
a negative pressure source (104, Fig. 1) configured to provide negative pressure via a fluid flow path (conduits 126 and 130, Fig. 1) to a wound covered by a wound dressing (102, Fig. 1), the negative pressure source (104, Fig. 1) further configured to be periodically activated to reduce pressure under the wound dressing (102, Fig. 1) to approximately a negative pressure set point and be periodically deactivated after pressure under the wound dressing (102, Fig. 1) is reduced to approximately the negative pressure set point (¶ [0068-0069]; the pump can operate in intermittent mode where the pump brings the dressing to a target pressure and then turns off the pump as seen in Fig. 2A); and
a controller (110, Fig. 1) configured to:
activate the negative pressure source (104, Fig. 1) for a first duration of time to attempt to reduce pressure in the fluid flow path (126, 130, Fig. 1) to approximately the negative pressure set point (initialize therapy settings 603, Fig. 11; ¶ [0103]), wherein a presence of a first leak in the fluid flow path would prevent reducing pressure under the wound dressing to approximately the negative pressure set point and a presence of a second leak in the fluid flow path would not prevent reducing pressure under the wound dressing to approximately the negative pressure set point (one of ordinary skill in the art would recognize that a small enough leak would allow the pump to still reduce the wound pressure appropriately as the pump can overcome the leak, but a severe enough leak cannot be overcome by the pump),
in response to determining that pressure under the wound dressing (102, Fig. 1) has not been reduced to approximately the negative pressure set point over the first duration of time, provide indication of the first leak in the fluid flow path (Figs. 13A-C; when the wound pressure does not reach the target pressure set point, the pump duty cycle is increased and the leak detection cycle begins; at this point in therapy, an unsustainable leak would generate an air leak alert/alarm as shown in Fig. 13C),
in response to determining that pressure under the wound dressing (102, Fig. 1) has been reduced to approximately the negative pressure set point over the first duration of time:
deactivate the negative pressure source (Fig. 13A; if the wound pressure is greater than or equal to the target pressure, the pump duty cycle is either maintained or reduced, and since the pump duty cycle as seen in Fig. 2A involves deactivating the pump, the pump will deactivate after the therapy time period has elapsed),
activate the negative pressure source (104, Fig. 2) for a second duration of time to attempt to reduce pressure in the fluid flow path, the second duration of time subsequent to the first duration of time (603, Fig. 11; ¶ [0103], since the process is iterative, the second time this occurs will be a second duration of time subsequent to the first duration of time),
determine a pressure change in the fluid flow path over at least part of the second duration of time (wound pressure increasing? 621, Fig. 13B; the pressure within the wound dressing, and therefore within the fluid flow path since the wound dressing is a part of the fluid flow path, is monitored to determine if the pressure is changing/increasing),
deactivate the negative pressure source subsequent to expiration of the second time (since the pump is operating in intermittent mode as seen in Fig. 2A, the pump will deactivate once the second duration of time has elapsed), and
in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time does not indicate reduction in pressure, provide indication of the second leak in the fluid flow path (as seen in Fig. 13B, if the wound pressure is found to be increasing, the air leak counter is incremented and leads to the indication of an air leak alarm/alert as seen in Fig. 13C).
Regarding Claim 2, Long discloses the second leak corresponds to a leak rate of gas entering the fluid flow path from an external environment at which the negative pressure source is configured to provide or maintain negative pressure (¶ [0060] indicates that leaks would penetrate into the wound dressing/fluid flow path from the external environment).
Regarding Claims 5 and 16, Long discloses wherein pressure in the fluid flow path is reduced over the second duration of time when the negative pressure source (104, Fig. 1) is active due to evacuation of gas from a portion of the fluid flow path downstream from the blockage (¶ [0110] and Fig. 13B describe the blockage detection feature; if wound pressure is reducing, the blockage detection algorithm begins; the reduction in pressure within the wound would necessarily be from evacuation of gas from the wound site which would be downstream from any blockage).
Regarding Claims 7 and 18, Long discloses a pressure sensor (120, Fig. 1) configured to measure pressure in the fluid flow path (¶ [0047] indicates the pressure sensor is fluidly coupled to the wound dressing and therefore the fluid flow path), wherein the controller (110, Fig. 1) is further configured to determine the pressure change in the fluid flow path over the at least part of the second duration of time based on a difference between a first pressure measurement made by the pressure sensor approximately at the start of the second duration of time and a second pressure measurement made by the pressure sensor approximately at an end of the second duration of time (¶ [0110], Fig. 13B; the pressure change under the wound dressing is monitored during the second duration of time and a determination of whether the wound pressure is increasing or decreasing is made based on the pressure at the beginning and end of the increased duty cycle).
Regarding Claims 8 and 19, Long discloses a canister (container 112, Fig. 1) configured to be fluidically connected to the negative pressure source (104, Fig. 1) and to store at least some fluid removed from the wound (¶ [0065]).
Regarding Claim 27, Long discloses the controller (110, Fig. 1) is further configured to: in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time indicates reduction in pressure, provide indication of blockage in the fluid flow path (as seen in Fig. 13B, if the wound pressure is found to not be increasing, in other words found to be reducing, blockage detection begins and the controller can output a blockage alarm/alert)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 9-14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US 2021/0077670).
Regarding Claim 9, Long discloses a negative pressure wound therapy apparatus (100, Fig. 1) comprising:
a negative pressure source (104, Fig. 1) configured to provide negative pressure via a fluid flow path (conduits 126 and 130, Fig. 1) to a wound covered by a wound dressing (102, Fig. 1), the negative pressure source (104, Fig. 1) further configured to be periodically activated to reduce pressure under the wound dressing (102, Fig. 1) to approximately a negative pressure set point and be periodically deactivated after pressure under the wound dressing (102, Fig. 1) is reduced to approximately the negative pressure set point (¶ [0068-0069]; the pump can operate in intermittent mode where the pump brings the dressing to a target pressure and then turns off the pump as seen in Fig. 2A); and
a controller (110, Fig. 1) configured to indicate a blockage in the fluid flow path (126 and 130, Fig. 1; Fig. 13B and ¶ [0110] describes detecting a blockage) by being further configured to:
activate the negative pressure source (104, Fig. 1) for a first duration of time to attempt to reduce pressure under the wound dressing (102, Fig. 1) to approximately the negative pressure set point (initialize therapy settings 603, Fig. 11; ¶ [0103]),
subsequent to expiration of the first duration of time, deactivate the negative pressure source (104, Fig. 1) after pressure under the wound dressing is reduced to approximately the negative pressure set point (Fig. 13A; if the wound pressure is greater than or equal to the target pressure, the pump duty cycle is either maintained or reduced, and since the pump duty cycle as seen in Fig. 2A involves deactivating the pump, the pump will deactivate after the therapy time period has elapsed),
activate the negative pressure source (104, Fig. 1) for a second duration of time to attempt to reduce pressure in the fluid flow path, the second duration of time subsequent to the first duration of time (603, Fig. 11; ¶ [0103], since the process is iterative, the second time this occurs will be a second duration of time subsequent to the first duration of time),
determine a pressure change in the fluid flow path over at least part of the second duration of time (wound pressure increasing? 621, Fig. 13B; the pressure within the wound dressing, and therefore within the fluid flow path since the wound dressing is a part of the fluid flow path, is monitored to determine if the pressure is changing/increasing),
deactivate the negative pressure source subsequent to expiration of the second time (since the pump is operating in intermittent mode as seen in Fig. 2A, the pump will deactivate once the second duration of time has elapsed), and
in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time indicates reduction in pressure, provide indication of blockage in the fluid flow path (as seen in Fig. 13B, if the wound pressure is found to not be increasing, in other words found to be reducing, blockage detection begins and the controller can output and blockage alarm/alert),
wherein the controller (110, Fig. 1) is further configured to 1) detect and indicate a first leak in the fluid flow path that prevents reducing pressure under the wound dressing to approximately the negative pressure set point and a second leak in the fluid flow path that does not prevent reducing pressure under the wound dressing to approximately the negative pressure set point (one of ordinary skill in the art would recognize that a small enough leak would allow the pump to still reduce the wound pressure appropriately as the pump can overcome the leak, but a severe enough leak cannot be overcome by the pump; Figs. 13A-C indicate when the wound pressure does not reach the target pressure set point, the pump duty cycle is increased and the leak detection cycle begins; at this point in therapy, an unsustainable leak would generate an air leak alert/alarm as shown in Fig. 13C) and 2) differentiate between the blockage and the second leak (Fig. 13B shows the flow chart for the system differentiating between a blockage or a leak which is interpreted as the second, sustainable leak).
Long is silent whether the second duration of time is up to 100 milliseconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Long to have a second duration of time up to 100 milliseconds since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Long would not operate differently with a second duration of time up to 100 milliseconds and the device would function appropriately with the claimed second duration of time. Further, applicant places no criticality on the range claimed, indicating simply that the duration of time “can” be within the claimed ranges (¶ [0073] of published application).
Regarding Claims 4 and 10, Long is silent whether the second duration of time is shorter than the first duration of time over which the negative pressure source is activated to attempt to reduce pressure under the wound dressing to approximately the negative pressure set point.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Long to have the second duration of time be shorter than the first duration of time since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Long would not operate differently with a second duration of time shorter than the first duration of time and since modifying the second duration of time would merely save battery power the device would function appropriately with a shorter second duration of time. Further, applicant places no criticality on the range claimed, indicating simply that the second duration of time “can” be within the claimed ranges (¶ [0006, 0008, 0012, 0074] of instant specification).
Regarding Claim 11, Long further discloses wherein pressure in the fluid flow path is reduced over the second duration of time when the negative pressure source (104, Fig. 1) is active due to evacuation of gas from a portion of the fluid flow path downstream from the blockage (¶ [0110] and Fig. 13B describe the blockage detection feature; if wound pressure is reducing, the blockage detection algorithm begins; the reduction in pressure within the wound would necessarily be from evacuation of gas from the wound site which would be downstream from any blockage).
Regarding Claim 12, Long further discloses the fluid flow path includes a leak, and wherein the portion of the fluid flow path downstream from the blockage is depressurized over a duration of time when the negative pressure source is deactivated due to the leak (the wound dressing will depressurize over time when the pressure source is deactivated as there will necessarily be at least a very small leak at the interface of the dressing and the patient that will allow pressure leakage downstream from a blockage).
Regarding Claim 13, Long further discloses a pressure sensor (120, Fig. 1) configured to measure pressure in the fluid flow path (¶ [0047] indicates the pressure sensor is fluidly coupled to the wound dressing and therefore the fluid flow path), wherein the controller (110, Fig. 1) is further configured to determine the pressure change in the fluid flow path over the at least part of the second duration of time based on a difference between a first pressure measurement made by the pressure sensor approximately at the start of the second duration of time and a second pressure measurement made by the pressure sensor approximately at an end of the second duration of time (¶ [0110], Fig. 13B; the pressure change under the wound dressing is monitored during the second duration of time and a determination of whether the wound pressure is increasing or decreasing is made based on the pressure at the beginning and end of the increased duty cycle).
Regarding Claim 14, Long further discloses a canister (container 112, Fig. 1) configured to be fluidically connected to the negative pressure source (104, Fig. 1) and to store at least some fluid removed from the wound (¶ [0065]).
Regarding Claim 26, Long further discloses the controller (110, Fig. 1) is further configured to: in response to determining that the pressure change in the fluid flow path over the at least part of the second duration of time does not indicate reduction in pressure, provide indication a leak in the fluid flow path (as seen in Fig. 13B, if the wound pressure is found to be increasing, the air leak counter is incremented and leads to the indication of an air leak alarm/alert as seen in Fig. 13C).
Claim(s) 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US 2021/0077670) in view of Adie et al (US 2013/0110058).
Regarding Claims 25 and 28, Long is silent whether indication of the first leak in the fluid flow path comprises deactivation of the negative pressure source, and wherein indication of the second leak in the fluid flow path does not comprise deactivation of the negative pressure source.
Adie teaches a negative pressure wound therapy system, thus being in the same field of endeavor, which is capable of distinguishing between a first leak (a high leak as seen in Fig. 30 and described in ¶ [0198]) and a second leak (a low, normal leak as seen in Fig. 29 and described in ¶ [0196]). In a first, high leak condition, the pump will deactivate (pause therapy 1814, Fig. 30; ¶ [0199-0202]) to save power (¶ [0066]). When a second, low leak is detected, the negative pressure source is not deactivated or paused since the system is not working too hard and power does not need to be conserved (¶ [0196]).
Therefore, it would have been obvious to modify the controller of Long to have indication of the first leak in the fluid flow path comprise deactivation of the negative pressure source, and wherein indication of the second leak in the fluid flow path does not comprise deactivation of the negative pressure source, as taught by Adie. This allows the system to conserve power when a first, high leak is present but does not interrupt therapy when a second, low leak is present (as motivated by Adie ¶ [0066, 0196, 0198-0202]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781